Citation Nr: 1205128	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-07 455	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for cancer surgery.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for left tibia/left knee osteocondroma.  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to April 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the claim for service connection for cancer surgery and declined to reopen the claim for left tibia/left knee osteocondroma.  The RO also denied a claim for service connection for a low back disability, but the Veteran did not perfect an appeal of this claim.  The RO in Los Angeles, California, currently has jurisdiction of the claims.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that adjudication of the issues on appeal would be premature at this time.  A review of the record reveals that the Veteran was scheduled for a hearing before the Board at the Los Angeles, California RO in September 2011, but failed to appear for that hearing.  The Veteran subsequently filed a request to reschedule the hearing, which was received by the RO on September 26, 2011.  He reports that the notification letter arrived late and that he needed to arrange for travel assistance due to multiple illnesses.  See statement in support of claim. 

Pursuant to 38 C.F.R. § 20.704(d) (2011), if an appellant fails to appear for a scheduled hearing and can show good cause for such failure, the hearing will be rescheduled for the next available hearing date at the same facility.  The Veterans Law Judge who had been scheduled to hear the Veteran's appeal in September 2011 has determined that good cause for the Veteran's failure to appear for the scheduled hearing has been shown.  See February 2012 notation on September 2011 statement in support of claim; February 2012 notation on notice of failure to appear for Board hearing.  As such, the claims must be remanded in order for the RO to schedule the Veteran for a Board hearing.  Please note that the Veteran reports having recently moved.  See September 2011 statement in support of claim.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the local RO before a Veterans Law Judge, in accordance with applicable law.  In notifying the Veteran of his hearing, please note that his address has changed.  See September 2011 statement in support of claim.  A copy of the notice scheduling the hearing should be placed in the claims folder. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.s. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


